OFFICE   OF THE   AHORNEY         GENERAL    OF TEXAS

                                  AUSTIN




gonoFable S. M. Simpson, Br.
county Attorney
~ahv   counw
pat   Rock, Texas


                         opinion Ha. O-30
                         Rer Haxlmm so~qp
                             end related

          Yvur resent   request     for
mat   on the questions a8 are h%re
          We have been Inform
vrfttea Pequaat, that the que
aa oplnton of this department

                                                        nllstlon that may
be mt&ned by the she
                                                      ion8 tha rherfff is
                                                      ovmpea8ativat




                                           elves a warrant evlq t&t3 state
                                          ctsd Item or lnalude It a8 Sees


                            lff    of Gontho County retain aomysma-
                            tea of a deputy vhen the alaa for
                             sherlff'r amma   z'eport 8s betng


            Coaeho County ha8 6 populetfon of 8%~ Z%muvand,One
 hadred and ninety-one (6&Q)     Lnhabltante ac~ordlag to the last
 Fec?erSr Cenms, and the cout&$~~officl.alsoi a&id county me aem-
,‘3renkatedan a fee baeicr.

          The sheriff of Conch0 County, in sddition to llis.other
duttbs, %a the aemessor and ao~eotv~  of tams.
l[wrdbble     S.W.   Sbxptoa,   SF.,   P6@   2




          Undor Artlelea 3@3 aad ,691, Vernon'8 Annotated
civil Stetute8, the m8x3nem oompensat.tionthat may be retelaed
w the sheriff caaaot extwd     $3,000.00.   Our Opinion Bo.
o-1051 hold8 that vhere the offfas   of 8heriff is combined with
w   &?lae o? arres8or-oolleotor, that $S,OOO.OO 18 the uexl-
m   ?ee alloved to 8uch officer by the above meatioaed 8tatute.
A 8-y of thi8 Opinion   is enolo8ed  ?Ol’ m    b?Ol’a&lOU.

           In reply to your recoad quertlon, you am sdvlwd
$h8t the 8herfff 18 authorlted under Artiale 3891 to pay or
k paid the amouat~alloved him uader the provi8ion8 of Arti-
ale 3883, together with the 8alarie8 Of hi8 a88i8tUlt8 and
d@pUtie8 and authoriwd expenses under Article          3899, mad the
twnult neoes8ary   to aover   CO8t8   of premlrup  on whatever 8UlWtJ
$$58emybe      required by hf,     ottt of the current fee8 ofhi
          fr the current    54108 of such office, colleated in nay
year,&3 morothan     tha amouataeodedto         pay the amouatabore
8peOi?&Bd, the UlsIb 8h11 be deemed eXOOe8 fee8 utd 8h811 be
dirpO8od of in the manner rtated In Artlele 3891. !i!herhsrl??
18 authori8ed to a&e the above deduotion in arrivtag at hi8
mufmm   aompeawtlan.

          In 8Mwer to your third qub8tiOn you are cdviwd that
thStW 18 JlO liollt, in dolbbP8 snd OWlt8, 8JMOifiOd bf th8 8ti-
tuteltbptthe    8hWiff ~dedIWtind&esnniainghi8BW&lSuU
OaQeamation but he 18 allowed to make the deduotioa8 for the
lX&wnditurer above mmtionedy hoveveF, the slcpensea alloved
by SeQtlOn (a) o? Article 3899 are rubjeot to the oilers of
the wuaty auditor,    If any, othervicre by the co!4mi8eionerst
WuPt.

          With refereme    to yo\ur f'ow?th qumtlon, we hve been
unable   tofind 6ny ae8e lrhere the OOUct8 have pa884td UpoIL thL8
QM8ttOa Or any 8tatUte 8mrping       a8 t0 how a V6rHUktrWeivbd
by the sJaerl?ffrom the State rbould be aooounted for Lo the
8hel'i?f'8 SMual W&XWt.      %ouelVW, it 18 our opinion that a
Wnraat, such ?~ei  above mentioned, 18 merely evideme OS the
ladeb&@dM88 and wanot be regarded a8 e pymnt         o? oorqxm8s-
tian due the sheriff, until the 8heriff WtMllJ       WOeiVd   the
JWney oa 8aid varrant.    Them?om~,   you u-8 adviwd that it 18
our opinion that the 8herifi should lf8t 8aid warrant a8 an un-
oolleated item or fee In hi8 annual reports however, ii the
VWlWlt 18 dlroounted aIkd the mOaS#y 18 I'ebeiWId by the 8hel'i??,
%amzmble J.X. S34#8an,   Sr.;Page      3


be hhauld 8hov the 8emm LB fee8 oolleated in arid mnuslre-
p o r lr   l



           ti reply ta pow fifth que8tloa, you 8.m adti8ed
at    the &miff   waa0t legally retain ooaqpenultion for per-
fo-      8WVh308 Of 8 deputy WhCIi th0 Chi8l ?Cr th. 8ClW i8
p&cad fa tha aherif'f~s report as befog for services     of a
dsp\rtg- Ia other vord8, the88hwlfC my wtaftt cutycompen8a-
tf@t for 8iwv~oen hn perform8 provided said wmpm8ation        d-8
not exawd   the mxf8aam a8 crllwed by law, but he aamot retain
wqvawbtion    tar p8rfortdag wrviaee above hi8 macUmaalthough
the alaIm for rush ow       EioIl 113 placed in the Eiherfff ’8
wport   a8 being ror serviae8 of a deputy.

           We Iwo lwamang  hwewith         the variou8 iMtPUtlUt~t8
VbioJt aoo~iftd    par inquiry.
          Tru8etlg that the Toregolng fully aamm            yuuP in-
wavrg, we ax@8

                                              VOPy truly youm

                                       ATTOR%%X tfU%RAL OFTEXAS




AWtAW
                  APPROVEL:Pm       4, 1941